JUSTICE RARICK, dissenting: Because I believe the evidence supports an award of total and permanent disability, I dissent. As the majority correctly recognizes, in determining a claimant’s employment potential, his age, training, education, and experiences are to be taken into account. (Ceco Corp. v. Industrial Comm’n (1983), 95 Ill. 2d 278, 287, 447 N.E.2d 842, 845; A.M.T.C. of Illinois, Inc. v. Industrial Comm’n (1979), 77 Ill. 2d 482, 489, 397 N.E.2d 804, 807.) I do not believe, however, these factors have been properly taken into account in this instance. Claimant, here, was 48 years old when he was injured. He had spent 22 years in coal mining, most of it repairing heavy equipment. He had nine years of schooling and no GED or high school diploma. Claimant’s treating physician, Dr. Hubbard, believed claimant could no longer work in his former job. Dr. Mehra, a consulting neurologist, diagnosed an L5 radiculopathy which was substantiated by a positive EMG. He too believed claimant could not return to his old job and, in fact, opined claimant could not work in any job requiring lifting, pushing, pulling, stooping, or prolonged sitting or standing. Even Dr. Kuhlman, employer’s expert, acknowledged that bending, stooping, and lifting would cause problems for claimant, to the extent he probably could no longer work as a diesel mechanic. Under such circumstances, I agree with the dissenting Commissioner that claimant falls into the "odd-lot” category of employees who are entitled to benefits because their age, education, experience, and injuries render them unemployable. (See Valley Mould & Iron v. Industrial Comm’n (1981), 84 Ill. 2d 538, 419 N.E.2d 1159.) Claimant’s age, limited education, and entire work history as a laborer limit him to precisely the work he physically can do no longer. For these reasons, I would affirm the decision of the circuit court.